Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151547                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151547
                                                                    COA: 324343
                                                                    Wayne CC: 14-001898-FH
  CHRISTOPHER LANDON HICKS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 19, 2015 order
  of the Court of Appeals is considered. With regard to the defendant’s challenge to costs,
  leave to appeal is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court prior to the completion of the proceedings ordered by
  the Court of Appeals. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we ORDER that, in addition to the proceedings ordered by the Court of Appeals, the
  Wayne Circuit Court shall also determine whether the court would have imposed a
  materially different sentence under the sentencing procedure described in People v
  Lockridge, 498 Mich. 358 (2015). On remand, the trial court shall follow the procedure
  described in Part VI of our opinion. If the trial court determines that it would have
  imposed the same sentence absent the unconstitutional constraint on its discretion, it may
  reaffirm the original sentence. If, however, the trial court determines that it would not
  have imposed the same sentence absent the unconstitutional constraint on its discretion, it
  shall resentence the defendant. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining question presented should be reviewed by this
  Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
           d0321
                                                                               Clerk